DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/26/2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-209570 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 1 and 6 recite the limitation "wherein the second hole row includes a third hole that, in the first direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole"; however, the manner in which the third hole, in the first direction, overlaps a gap between the first hole and the second hole, is unclear. For the purpose of this office action, the limitation will be treated as if it requires the third hole, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole. Dependent claims 2-5 and 8-10 are rejected due to their dependence on claims 1 and 6, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al. (US 2013/0183796).
	Regarding claim 1, Stewart discloses a solar cell element comprising: a semiconductor substrate having a first surface and a second surface opposite the first surface (202 in Fig. 8D); a passivation layer positioned on the second surface ([0058] - first layer); a protective layer positioned on the passivation layer ([0058] - second layer); a collector electrode including a first portion on the protective layer (608 in Fig. 6E; 802 in Fig. 8D), and a second portion positioned in a state of being connected to the second surface in a plurality of hole rows, each of which includes a plurality of holes that are positioned in a state of penetrating the passivation layer and the protective layer (606 in Fig. 6E; 222 in Fig. 8D), wherein in each of the hole rows, the plurality of holes are positioned in a state of being arranged along a first direction (shown in Figures 9A-9C), each of the holes includes an elongated portion along the first direction (Figures 9A-9C; [0073] L6), the plurality of hole rows include a first hole row and a second hole row that are positioned adjacent to each other in a second direction that is orthogonal to the first direction (Figures 9A-9C), the first hole row includes a first hole and a second hole that are positioned in a mutually adjacent state (any two of the holes in the respective rows in Figures 9A-9C).
Stewart discloses a solar cell element comprising patterned holes filled with back contact metal paste formed as an array of metal paste features in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B); Stewart, however, does not explicitly disclose the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole.
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the hole pattern in Akimoto such that the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole, because Stewart teaches the hole pattern may be in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B). Selecting one of known designs for a back contact hole pattern in a solar cell element would have been considered obvious to one of ordinary skill in the art at the time of the invention and because the claimed hole pattern would operate equally well as the one disclosed by Akimoto based on the teaching of Stewart. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 2, Stewart discloses all the claim limitations as set forth above. Stewart a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction (908 in Fig. 9C; [0073]).
	Regarding claim 3, Stewart discloses all the claim limitations as set forth above. Stewart further discloses an interval between the holes that are positioned in a mutually adjacent state in the first hole is the same as an interval between the holes that are positioned in a mutually adjacent state in the second hole row (Stewart - [0073] L7-8). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the holes with the same interval between them because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 4, Stewart discloses all the claim limitations as set forth above. Stewart further discloses the bus bar electrode has a width direction intersecting with the longitudinal direction (Stewart - 908 in Fig. 9C; [0073]), and is positioned in a state of sandwiching a gap region with the passivation layer and the protective layer (908 in Fig. 9C in relation to passivation and protective layers adjacent to 222 in Fig. 8D), the plurality of hole rows include one or more holes that are positioned in a state of being linked to the gap region (Figures 9A-C in relation to 222 in Fig. 8D; note: the term "linked" does not require direct physical contact or the absence of intermediate components), the collector electrode includes a third portion that is positioned in a state of connecting the first portion and the second surface in the gap region (222 and 802 in Fig. 8D; note: the term "portion" does not require a structural boundary or a difference in material composition), and a portion positioned in the one or more holes in the second portion and the third portion are positioned in a mutually liked state (222 and 802 in Fig. 8D: the term "portion" does not require a structural boundary or material difference in the region in the one or more holes).
Regarding claim 5, Stewart discloses all the claim limitations as set forth above. Stewart further discloses the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface (Stewart discloses differing shapes for the openings ([0073] L6; Figures 9A-9B). If Stewart does not explicitly disclose the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface, such modification would involve a mere change in configuration, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 6, Stewart discloses a solar cell element comprising: a semiconductor substrate having a first surface and a second surface opposite the first surface (202 in Fig. 8D); a passivation layer positioned on the second surface ([0058] - first layer); a protective layer positioned on the passivation layer ([0058] - second layer); a collector electrode including a first portion on the protective layer (608 in Fig. 6E; 802 in Fig. 8D), and a second portion positioned in a state of being connected to the second surface in a plurality of hole rows, each of which includes a plurality of holes that are positioned in a state of penetrating the passivation layer and the protective layer (606 in Fig. 6E; 222 in Fig. 8D), a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction (908 in Fig. 9C; [0073]), wherein in each of the hole rows, the plurality of holes are positioned in a state of being arranged along a first direction (shown in Figures 9A-9C), each of the holes includes an elongated portion along the first direction (Figures 9A-9C; [0073] L6), the plurality of hole rows include a first hole row and a second hole row that are positioned adjacent to each other in a second direction that is orthogonal to the first direction (Figures 9A-9C), the first hole row includes a first hole and a second hole that are positioned in a mutually adjacent state (any two of the holes in the respective rows in Figures 9A-9C).
Stewart discloses a solar cell element comprising patterned holes filled with back contact metal paste formed as an array of metal paste features in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B); Stewart, however, does not explicitly disclose the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole.
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the hole pattern in Akimoto such that the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole, because Stewart teaches the hole pattern may be in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B). Selecting one of known designs for a back contact hole pattern in a solar cell element would have been considered obvious to one of ordinary skill in the art at the time of the invention and because the claimed hole pattern would operate equally well as the one disclosed by Akimoto based on the teaching of Stewart. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, Stewart discloses all the claim limitations as set forth above. Stewart further discloses an interval between the holes that are positioned in a mutually adjacent state in the first hole is the same as an interval between the holes that are positioned in a mutually adjacent state in the second hole row (Stewart - [0073] L7-8). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the holes with the same interval between them because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, Stewart discloses all the claim limitations as set forth above. Stewart further discloses the bus bar electrode has a width direction intersecting with the longitudinal direction (Stewart - 908 in Fig. 9C; [0073]), and is positioned in a state of sandwiching a gap region with the passivation layer and the protective layer (908 in Fig. 9C in relation to passivation and protective layers adjacent to 222 in Fig. 8D), the plurality of hole rows include one or more holes that are positioned in a state of being linked to the gap region (Figures 9A-C in relation to 222 in Fig. 8D; note: the term "linked" does not require direct physical contact or the absence of intermediate components), the collector electrode includes a third portion that is positioned in a state of connecting the first portion and the second surface in the gap region (222 and 802 in Fig. 8D; note: the term "portion" does not require a structural boundary or a difference in material composition), and a portion positioned in the one or more holes in the second portion and the third portion are positioned in a mutually liked state (222 and 802 in Fig. 8D: the term "portion" does not require a structural boundary or material difference in the region in the one or more holes).
Regarding claim 10, Stewart discloses all the claim limitations as set forth above. Stewart further discloses the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface (Stewart discloses differing shapes for the openings ([0073] L6; Figures 9A-9B). If Stewart does not explicitly disclose the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface, such modification would involve a mere change in configuration, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 2013/0183795) in view of Stewart et al. (US 2013/0183796).
Regarding claim 1, Akimoto discloses a solar cell element comprising: a semiconductor substrate having a first surface and a second surface opposite the first surface ([0018] L1-2); a passivation layer positioned on the second surface ([0018] L2-3); a protective layer positioned on the passivation layer ([0021] discloses a multiple layer); a collector electrode including a first portion on the protective layer, and a second portion positioned in a state of being connected to the second surface in a plurality of hole rows, each of which includes a plurality of holes that are positioned in a state of penetrating the passivation layer and the protective layer ([0024] L1-7), wherein in each of the hole rows, the plurality of holes are positioned in a state of being arranged along a first direction (14 in Fig. 2c), each of the holes includes an elongated portion along the first direction ([0030]), the plurality of hole rows include a first hole row and a second hole row that are positioned while adjacent to each other in a second direction that is orthogonal to the first direction (14 in Fig. 2c), the first hole row includes a first hole and a second hole that are positioned in a mutually adjacent state (any two of the holes 14 in Fig. 2c).
Akimoto does not explicitly disclose wherein the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole. 
Stewart discloses a solar cell element comprising patterned holes filled with back contact metal paste formed as an array of metal paste features in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the hole pattern in Akimoto such that the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole, because Stewart teaches the hole pattern may be in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B). Selecting one of known designs for a back contact hole pattern in a solar cell element would have been considered obvious to one of ordinary skill in the art at the time of the invention and because the claimed hole pattern would operate equally well as the one disclosed by Akimoto based on the teaching of Stewart. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 2, modified Akimoto discloses all the claim limitations as set forth above.  
Modified Akimoto does not explicitly disclose a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction.
Stewart discloses a solar cell element and further discloses a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction (908 in Fig. 9C; [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include bus bar electrodes, as disclosed by Stewart, in the solar cell element of modified Akimoto, because the bus bar electrodes would facilitate electrical connection with other solar cell elements for increased power generation.  Additionally, the use of bus bar electrodes in a solar cell element amounts to the use of a known element in that art for its intended purpose to achieve an expected result.
	Regarding claim 3, modified Akimoto discloses all the claim limitations as set forth above. Modified Akimoto further discloses an interval between the holes that are positioned in a mutually adjacent state in the first hole is the same as an interval between the holes that are positioned in a mutually adjacent state in the second hole row (Stewart - [0073] L7-8). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the holes with the same interval between them because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 4, modified Akimoto discloses all the claim limitations as set forth above.  Modified Akimoto further discloses the bus bar electrode has a width direction intersecting with the longitudinal direction (Stewart - 908 in Fig. 9C; [0073]), and is positioned in a state of sandwiching a gap region with the passivation layer and the protective layer (the placement of bus bar electrodes, as set forth in modified Akimoto, in relation to the collector electrodes in Akimoto results in the configuration claimed in Akimoto, as modified by Stewart), the plurality of hole rows include one or more holes that are positioned in a state of being linked to the gap region (Akimoto - 14 in Fig. 2c), the collector electrode includes a third portion that is positioned in a state of connecting the first portion and the second surface in the gap region (Akimoto - 14 in Fig. 1D), and a portion positioned in the one or more holes in the second portion and the third portion are positioned in a mutually liked state (Akimoto - 14 in Fig. 1D; note: the term "portion" does not require a structural boundary or material difference in the region in the one or more holes).
Regarding claim 5, modified Akimoto discloses all the claim limitations as set forth above.  Akimoto further discloses the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface (Akimoto - [0030] L1 disclose the openings 14 with a round shape). Additionally, Stewart discloses differing shapes for the openings ([0073]; Figures 9A-9B). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Akimoto discloses a solar cell element comprising: a semiconductor substrate having a first surface and a second surface opposite the first surface ([0018] L1-2); a passivation layer positioned on the second surface ([0018] L2-3); a protective layer positioned on the passivation layer ([0021] discloses a multiple layer); a collector electrode including a first portion on the protective layer, and a second portion positioned in a state of being connected to the second surface in a plurality of hole rows, each of which includes a plurality of holes that are positioned in a state of penetrating the passivation layer and the protective layer ([0024] L1-7), wherein in each of the hole rows, the plurality of holes are positioned in a state of being arranged along a first direction (14 in Fig. 2c), each of the holes includes an elongated portion along the first direction ([0030]), and the plurality of hole rows are positioned while arranged in a second direction that is orthogonal to the first direction (14 in Fig. 2c), and wherein the plurality of hole rows comprises a first hole row and a second hole row that are positioned in a mutually adjacent state in the second direction (14 in Fig. 2c), the first hole row includes a first hole and a second hole that are positioned in a mutually adjacent state (any two of the holes 14 in Fig. 2c).
Akimoto does not explicitly disclose a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction.
Stewart discloses a solar cell element and further discloses a busbar electrode that is positioned on the second surface side, while positioned in a state of being electrically connected to the collector electrode, and has a longitudinal direction along the second surface, wherein the first direction intersects with the longitudinal direction (908 in Fig. 9C; [0073]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include bus bar electrodes, as disclosed by Stewart, in the solar cell element of Akimoto, because the bus bar electrodes would facilitate electrical connection with other solar cell elements for increased power generation.  Additionally, the use of bus bar electrodes in a solar cell element amounts to the use of a known element in that art for its intended purpose to achieve an expected result.
Modified Akimoto does not explicitly disclose wherein the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole. 
Stewart discloses a solar cell element comprising patterned holes filled with back contact metal paste formed as an array of metal paste features in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the hole pattern in Akimoto such that the second hole row includes a third hole that, in the second direction, overlaps a gap between the first hole and the second hole and further overlaps a part of the first hole and a part of the second hole, because Stewart teaches the hole pattern may be in any geometry with equal or non-equal distance to each other, and the metal paste features may be formed in a rectangular, hexagonal, or other desirable pattern ([0073]; Figures 9A and 9B). Selecting one of known designs for a back contact hole pattern in a solar cell element would have been considered obvious to one of ordinary skill in the art at the time of the invention and because the claimed hole pattern would operate equally well as the one disclosed by Akimoto based on the teaching of Stewart. It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
	Regarding claim 8, modified Akimoto discloses all the claim limitations as set forth above. Modified Akimoto further discloses an interval between the holes that are positioned in a mutually adjacent state in the first hole is the same as an interval between the holes that are positioned in a mutually adjacent state in the second hole row (Stewart - [0073] L7-8). Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the holes with the same interval between them because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 9, modified Akimoto discloses all the claim limitations as set forth above.  Modified Akimoto further discloses the bus bar electrode has a width direction intersecting with the longitudinal direction (Stewart - 908 in Fig. 9C; [0073]), and is positioned in a state of sandwiching a gap region with the passivation layer and the protective layer (the placement of bus bar electrodes, as set forth in modified Akimoto, in relation to the collector electrodes in Akimoto results in the configuration claimed in Akimoto, as modified by Stewart), the plurality of hole rows include one or more holes that are positioned in a state of being linked to the gap region (Akimoto - 14 in Fig. 2c), the collector electrode includes a third portion that is positioned in a state of connecting the first portion and the second surface in the gap region (Akimoto - 14 in Fig. 1D), and a portion positioned in the one or more holes in the second portion and the third portion are positioned in a mutually liked state (Akimoto - 14 in Fig. 1D; note: the term "portion" does not require a structural boundary or material difference in the region in the one or more holes).
Regarding claim 10, modified Akimoto discloses all the claim limitations as set forth above.  Akimoto further discloses the elongated portion includes, in the first direction, an end having a corner positioned in a state where an inner surface has a curved surface (Akimoto - [0030] L1 disclose the openings 14 with a round shape). Additionally, Stewart discloses differing shapes for the openings ([0073]; Figures 9A-9B). It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726